Citation Nr: 0842330	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  89-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatoid 
arthritis, claimed as a residual of sunstroke.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lower back 
disability, claimed as a residual of sunstroke.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for myocarditis, 
claimed as a residual of sunstroke.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, 
claimed as a residual of sunstroke.

5.  Entitlement to service connection for a psychiatric 
disorder, clamed as a residual of sunstroke.

6.  Entitlement to an increased compensable evaluation for 
duodenal ulcer disease.  


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran's ex-wife


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 until May 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1988 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board first considered this appeal in November 1990 and 
denied the claim for benefits.  At that time the claim was 
characterized as new and material evidence to reopen a claim 
for service connection for sunstroke, entitlement to an 
increased evaluation for duodenal ulcer, and entitlement to 
service connection for pension.  The veteran requested 
reconsideration of the decision by the Board and the Board in 
October 1991 denied reconsideration of the claim.

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
an Order dated in February 1993, the Court granted a Joint 
Motion for Remand submitted by the parties in the case and 
vacated the Board's November 1990 decision.  Subsequently in 
December 1993, the Board remanded the claims for further 
development.  Significantly, the Board in the December 1993 
rating decision recharacterized the issues currently 
reflected on the cover page.  The RO completed the requested 
development and continued the denial of the claims.  In June 
1995 the Board requested an independent medical examination 
(IME) opinion.  Subsequently a December 1995 Board decision 
granted entitlement to pension benefits but continued the 
denial of all other claims.  The veteran sought 
reconsideration of the December 1995 Board decision but the 
Board declined reconsideration in May and December 1996.  

The veteran again appealed the claim to the Court, who in a 
November 1998 Order vacated the Board's December 1995 
decision and remanded the claim for additional development.  
The veteran sent additional evidence directly to the Court.  
The Court in January 1999 explained they were precluded form 
considering new evidence and to the extent the submission was 
a motion for reconsideration, the Court denied 
reconsideration of the claim.  The veteran sought 
reconsideration and extraordinary relief in the form of a 
mandamus and the Court denied these motions in Orders dated 
in May 1999 and June 1999.  

In August 1999, the Board granted the veteran's former 
attorney past due benefits.  In September 1999 the Board 
remanded the claims for further development.  The veteran had 
requested reconsideration of the claim by the Court and in a 
February 2000 Order, the Court denied reconsideration; 
however, a subsequent March 2000 Court Order revoked the 
February 2000 Order and granted the motion for 
reconsideration.  

After further development was completed on the claim, the 
Board again considered the claim in April 2003.  In this 
decision, the Board reopened the claim for service connection 
for a psychiatric disorder, denied the reopened claim, denied 
increased evaluation for the duodenal ulcer and found the 
veteran had not submitted new and material evidence to reopen 
the claims for a lower back disability, myocarditis, 
hypertension, and rheumatoid arthritis.  The veteran appealed 
the Board's April 2003 decision to the Court, and in an Order 
dated in December 2006, the Court reversed the Board's 
decision that new and material evidence had not been 
submitted to reopen the claim for rheumatoid arthritis, and 
set aside and remanded the other claims for further 
development.  The case was subsequently returned to the Board 
for appellate review.

In the decision below, and in accordance with the most recent 
December 2006 Court Order, the Board reopens the claim for 
service connection for rheumatoid arthritis.  The reopened 
claim for service connection for rheumatoid arthritis must be 
REMANDED for further development.  Additionally, the issues 
of whether new and material evidence had been submitted to 
reopen claims for a lower back disability, myocarditis, and 
hypertension and the claim for service connection for a 
psychiatric disorder and claim for an increased compensable 
evaluation for a duodenal ulcer are being REMANDED and are 
addressed in the REMAND portion of the decision below.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The May 1967 Board decision denying the veteran's claim 
for entitlement to service connection for rheumatoid 
arthritis is final.

2.  The evidence associated with the claims file subsequent 
to the May 1967 Board decision bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final May 1967 Board decision is 
new and material, and the appellant's claim for that benefit 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159, 20.1103 
(2001, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The appellant seeks service connection for rheumatoid 
arthritis.  A claim for service connection for arthritis was 
initially considered and denied by the RO in a rating 
decision dated in February 1962.  The veteran did not appeal 
this decision and therefore it is final. 38 C.F.R. § 20.1103.  
Subsequently, the appellant sought to reopen his claim for 
service connection for rheumatoid arthritis and the RO 
responded in a May 1962 letter that the veteran should submit 
new and material evidence.  The veteran did not respond to 
the letter and the claim was closed for failure to prosecute.  
In June 1964 the veteran applied for service connection for 
rheumatoid arthritis.  The RO denied the claim in a July 1964 
rating decision.  The veteran timely appealed the decision to 
the Board which remanded the claim in December 1966 and 
ultimately denied the claim in a May 1967 decision.  The 
appellant did not further appeal the claim and the claim 
became final. 38 C.F.R. §§ 20.1100, 20.1104.

The Board notes that the Court reversed the December 1995 
Board decision which found that new and material evidence had 
not been submitted to reopen the claim for rheumatoid 
arthritis.  As such, in this decision, the Board implements 
the Court's reversal of the claim.  See 38 U.S.C.A. § 7104; 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996)(holding that 
the Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim).  

Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease. Barnett, 
83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. The RO sent the appellant a letter in 
November 2002 that defined new and material evidence under 
the correct standards but failed to advise the veteran of the 
reasons for the prior denial of the claim and the evidence 
needed to substantiate the claim.  However, as the Board 
finds the evidence associated with the claims file is 
sufficient to reopen the claim, a deficiency in notice, if 
any, does not inure to the appellant's prejudice. See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended and apply to claims to reopen 
filed on or after August 29, 2001. See 66 Fed. Reg. 45620 
(2001).  That amendment does not apply in this case, as the 
appellant's claim to reopen was filed in September 1998.  
Thus, by "new and material evidence" is meant "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in, connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. 
§ 3.156(a) (2001).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a appellant's injury 
or disability, even where it would not be enough to convince 
the Board to grant the claim.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

At that time of the May 1967 Board decision the evidence of 
record consisted of service treatment records,  private 
medical records, VA outpatient treatment records, lay 
statements and the reports of VA examinations.  Subsequently, 
additional VA records, private records and lay statements 
were associated with the claims file.  

The evidence submitted subsequent to the May 1967 Board 
decision is new, in that it was not previously of record.  
The newly submitted evidence is also material.  The new 
evidence is "material" because, presumed credible and without 
regard to an assessment of its probative weight, it includes 
medical evidence that confirms the presence of a current 
disability.  In May 1967 the Board denied the claim as there 
was no evidence of a currently diagnosed rheumatoid arthritis 
disability.  Significantly, and as mentioned in the December 
2006 Court Memorandum Decision, the evidence submitted 
subsequent to the May 1967 Board decision included medical 
reports that contained diagnoses of rheumatoid arthritis.  
For example, a February 1986 physician statement signed by 
T.M.B., M.D. concluded with a diagnosis of rheumatoid 
arthritis.  Thus, the veteran has submitted evidence that he 
has a current disability. See Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006)(finding that "the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied"). 

This diagnosis was not previously of record, and bears 
directly and substantially on the issue of whether there was 
a current disability, one of the requirements in proving a 
claim of service connection.  Alone and in connection with 
evidence previously assembled, the new evidence is of 
requisite significance that it must be considered in order to 
fairly decide the merits of the claim, as when presumed 
credible they contribute to a more complete view of the 
appellant's rheumatoid arthritis. 38 C.F.R. § 3.156(a); 
Hodge, supra.  Accordingly, the Board finds that the claim 
for service connection for rheumatoid arthritis is reopened.


ORDER

New and material evidence having been submitted, the claim of 
service connection for rheumatoid arthritis is reopened.  To 
this extent, the appeal is allowed.


REMAND

Having reopened the claim for service connection for 
rheumatoid arthritis, and in accordance with the December 
2006 Court Order, the Board remands the reopened claim and 
the previously reopened claim of entitlement to service 
connection for a psychiatric disorder for the RO to review 
the claim on its merits.  See Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Bernard 
v. Brown, 4 Vet. App. 384 (finding the Board must either 
obtain a waiver or determine whether a claimant will be 
prejudiced by the Board's adjudication of a question or issue 
in an appeal not otherwise decided by the RO, otherwise it 
must remand for the RO to decide the question in the first 
instance).  

Additionally, the Board notes that the veteran was advised in 
May 2008 that the Veterans Law Judge who had conducted the 
August 1990 hearing was no longer employed by the Board.  The 
veteran was afforded the opportunity to present testimony at 
an additional hearing.  The veteran did not respond to that 
notification.  Significantly, however, the May 2008 letter 
indicated a complete copy of the August 1990 hearing was in 
the claims file.  Review of the claims file, however, fails 
to reflect the August 1990 hearing transcript.  As such, the 
RO should contact the veteran advise him that he transcript 
of this hearing is unavailable and given this, clarify 
whether or not the veteran would like another hearing before 
a Veterans Law Judge.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. 
§ 3.159(c)(4). 

In the present case, the veteran has provided evidence of 
diagnosed rheumatoid arthritis and a psychiatric disability, 
evidence of a sunstroke during service and consistently 
alleged he had continuous symptoms of psychiatric disability 
and rheumatoid arthritis since the sunstroke during service.  
The veteran is competent to provide lay evidence in reporting 
symptoms and whether or not he received treatment. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the veteran should be 
afforded VA examinations to determine the etiology of the 
psychiatric disability and rheumatoid arthritis.  See Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 
38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

Concerning the claim for an increased compensable evaluation 
for the duodenal ulcer disease, the Board is of the opinion 
that the veteran should be rescheduled for a VA examination.  
Specifically, in the December 2006 Order, the Court indicated 
the veteran was not adequately notified of any consequences 
of missing a scheduled VA examination.  Thus, the veteran 
should be rescheduled for a VA examination and be clearly 
notified of the consequences of failing to report to any 
scheduled examination, and be specifically advised that such 
action would result in the denial of the claim pursuant to 
38 C.F.R. § 3.655(b).   

The veteran also seeks to reopen his claim for service 
connection for a low back disability, myocarditis and 
hypertension, all claimed as residuals of a sunstroke.  
During the pendency of the appeal, the Court of Appeals for 
Veterans Claims decided Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This case holds that when a veteran applies to 
reopen a previously denied claim, VA must examine the bases 
for the denial in the prior decision and advise the claimant 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
was not provided this notice and the case must be remanded to 
ensure compliance with procedural requirements.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen his claims for service 
connection for a lower back disability, 
myocarditis, and hypertension.  Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), the 
RO/AMC will comply with the Kent ruling, 
and advise the veteran of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claims 
for the benefits sought by the claimant.  
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2.  The RO/AMC should contact the veteran 
and advise him that the transcript of the 
1990 hearing is not available.  The RO/AMC 
should therefore clarify whether or not 
the veteran wanted another video hearing 
or travel board hearing with a Member of 
the Board.  Following receipt of the 
veteran's response, the RO/AMC should 
carry out the appropriate action. 

3.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any rheumatoid 
arthritis that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished. The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

a) Whether it is at least as likely as not 
(at least a 50 percent probability) that 
the current rheumatoid arthritis is 
causally or etiologically related to any 
incident of the veteran's active service, 
including the sunstroke noted in the 
service treatment records.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

In scheduling this examination, the RO/AMC 
should clearly advise the veteran that 
failure to report for this particular 
scheduled examination, without good cause, 
will result in the denial of the claim 
because it is being scheduled in 
conjunction with a reopened claim that had 
been previously denied.  38 C.F.R. § 
3.655(b).

4.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any psychiatric 
disorder that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following:

a) Whether it is at least as likely as not 
(at least a 50 percent probability) that 
any current psychiatric disorder, is 
causally or etiologically related to any 
incident of the veteran's active service, 
including the sunstroke noted in the 
service treatment records.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

In scheduling this examination, the RO/AMC 
should clearly advise the veteran that 
failure to report for this particular 
scheduled examination, without good cause, 
will result in the denial of the claim 
because it is being scheduled in 
conjunction with a reopened claim that had 
been previously denied, and is otherwise 
not an "original claim for 
compensation."  38 C.F.R. § 3.655(b). 

5.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of the duodenal ulcer 
disability.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested to 
review all pertinent records associated 
with the claims file and offer comments 
and an opinion as to the severity of the 
veteran's duodenal ulcer disability.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

In scheduling this examination, the RO/AMC 
should clearly advise the veteran that 
failure to report for this particular 
scheduled examination, without good cause, 
will result in the claim being denied 
because it is being scheduled in 
conjunction with a claim for an increase.  
38 C.F.R. § 3.655(b).

6.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

7.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


